 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODERICK WILLIAM LEAR,                              No. 2:18-cv-03099 MCE DB P
12                        Plaintiff,
13            v.                                          ORDER
14    PREETRANJAN SAHOTA, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 22, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed January 22, 2019 (ECF No. 10) are adopted in

28   full;
                                                          1
 1             2. Plaintiff’s claims for injunctive relief are dismissed; and
 2             3. Plaintiff’s December 6, 2018 motion for a temporary restraining order (ECF No. 6) is
 3   denied.
 4             IT IS SO ORDERED.
 5   Dated: February 25, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
